Citation Nr: 1134803	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic cephalgia, to include as secondary to service-connected bilateral hearing loss and tinnitus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for chronic cephalgia.

In December 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  Thereafter, the denial of service connection for chronic cephalgia was confirmed in a February 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in March 2011 and the Veteran now continues his appeal.  

For the reasons that will be discussed below, the issue on appeal is REMANDED to the RO via the AMC.  The Veteran and his representative will be notified if any further action in this regard is required on their part.


REMAND

The Board notes, as has the Veteran's representative per correspondence dated in August 2011, that there are outstanding private medical records that are relevant to the claim at issue.  Specifically, as recorded in the VA examination report of August 2008, the Veteran had indicated that he was being treated by his private family physician for chronic migraine headaches, for which he was seen by this doctor once every three to four months.  By history, the clinical record also reflects that he was being prescribed Imitrex medication for his migraines.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to undertake an attempt to obtain the referenced private records.  Ivey v. Derwinski, 2 vet. App. 320, 323 (1992).   

Because these records may provide additional clinical insights into the etiology of the Veteran's chronic cephalgia, following their association with the claims file the VA examiner who provided the most recent nexus opinion of record in June 2010 should be given the opportunity to review these private clinical records and then furnish an addendum nexus opinion.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be requested to identify all sources of medical treatment, both private and VA, for his chronic headaches.  After obtaining the necessary waivers, as appropriate, the RO should attempt to obtain all the identified records that are not presently part of the evidence and associate them with the Veteran's claims file.  These record should include, but are not limited to, those relating to his semi-regular treatment for headaches from his private family physician, as reported during VA examination in August 2008.

If any records identified as relevant are unobtainable, the RO should make a notation in the record as to their unavailability, the efforts undertaken by VA to obtain them, and the reasons why they could not be obtained. 

2.  Thereafter, the RO must request that the examiner who conducted the June 2010 VA medical examination provide an addendum to his opinion.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the addendum, which should reflect that such review was conducted.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The Board wishes to clarify that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

The requested addendum should present opinions addressing the following questions:

(a.)  Noting the August 2011 correspondence from the Veteran's representative, in which the representative contended that the diagnosis of "migraine headaches by history" was ambiguous and non-definitive, the examiner should expressly state (so as to be understood by a lay person) if the Veteran has a current and clear-cut diagnosis of a chronic disability manifested by recurring headaches.     

(b.)  Is it at least as likely as not that the Veteran's chronic cephalgia (whether currently diagnosed or by history only), characterized as migraine-like headaches, is proximately due to, or is the result of his service-connected bilateral hearing loss?

(c.)  Is it at least as likely as not that the Veteran's chronic cephalgia (whether currently diagnosed or by history only), characterized as migraine-like headaches, is proximately due to, or is the result of his service-connected tinnitus?

(d.)  If the Veteran's chronic cephalgia (whether currently diagnosed or by history only) is determined not to have been etiologically related to his service-connected bilateral hearing loss and/or tinnitus, the examiner should determine whether it is at least as likely as not that the Veteran's chronic cephalgia, characterized as migraine-like headaches, was aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected hearing loss and/or tinnitus.

If such aggravation is determined to have occurred, the examiner should attempt to determine and characterize, to the extent possible, the baseline level of severity of the Veteran's non-service-connected chronic cephalgia before the onset of the aggravation by his service-connected disabilities. 

(e.)  The Board notes the August 2011 correspondence from the Veteran's representative, in which the representative reminded VA that the appellant is male and then objected to the June 2010 examiner's citation of "hormones in a woman" as a possible precipitating or triggering factor for migraines.  Thusly, when the examiner presents his/her opinion and discussion, he/she should refrain from referring to examples that are clearly inapplicable or non-pertinent to the Veteran and the facts of his case. 

If the June 2010 VA examiner is unavailable, the Veteran should be scheduled for reexamination in order to obtain answers to the above questions.  The claims folder should be made available to the examiner for review of pertinent documents therein and the examination report should reflect that such a review was conducted.

3.  Afterwards, the RO should review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for chronic cephalgia, to include as secondary to service-connected bilateral hearing loss and tinnitus.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

